DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
Claims 28-29 have been amended and claims 31-35 have been canceled.  Claims 28-30 remain under consideration herein.  All prior rejections applied against claims 31-35 are moot in view of the cancellation of those claims. Claims 28-30 remain under consideration, and are rejected for the reasons given below.  Applicant’s amendments and arguments have been thoroughly considered, and have overcome the prior rejections of claims under 35 USC 112(b).  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Claim interpretation
With regard to the recitation in the preamble of independent claim 28 of the language “when treating a patient with cancer”, it is noted that the claims under consideration recite no actual steps of treating or equivalent activities, and that the claimed method concludes with steps of “predicting” risk of occurrence of side effects of a treatment.  As the steps of the claimed method conclude with “predicting” side effects of 
With regard to claim 29, it is noted that the recitation “the wild type allele of the EDEM gene” is interpreted as referring to the previously recited wild type allele at position 2459 of SEQ ID NO: 5.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28-30 are indefinite over the recitation in claim 28 of the limitations “the nucleic acid fragment hybridized with the wild type allele probe” and “the nucleic acid fragment hybridized with the variant type allele probe”, and because it is unclear whether the claims do/do not actually require that both of these types of products be produced by prior steps of the claimed method.  Antecedent basis is lacking for these terms, and the preceding step recites “performing a hybridization between a resulting 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 28 as amended recites a method “for predicting a risk of occurrence of a side effect of irinotecan when treating a patient with cancer”, the method comprising “determining whether the patient has a genetic predisposition to having side effects when treated with irinotecan by:” obtaining “or having obtained a sample from the patient with cancer” and performing “or having performed a genotyping assay on the biological sample by” steps (i)-(iv) as recited in the claim, “determining if the patient is homozygous for variant type allele, homozygous for wild type allele, or heterozygous”, and either predicting the patient has a high risk of occurrence of a side 
While claim 28 encompasses embodiments in which a biological sample is physically obtained and genotyped as part of the claimed method, the claim also encompasses embodiments in which these steps have been previously performed, such that the first “determining” step of the claim requires no physical method steps (but rather simply mentally determining results of prior testing).  The further steps of the claims – “determining” the results of the previously performed genotyping, and “predicting” risk based thereon – are clearly also steps that may be performed entirely in the human mind.  Independent claim 28 thus encompasses at least some embodiments that are entirely mental processes, which are a type of abstract idea (see MPEP 2106.04(a)(2) III); the broadest reasonable interpretation of the claims encompasses thinking about and drawing conclusions regarding previously obtained test results, and mentally predicting what those results mean for the previously tested patient.
This judicial exception is not integrated into a practical application because there are no active steps in the claims that might constitute a practical application.  The claims also do not include additional elements (either individual elements/steps or a combination thereof) that are sufficient to amount to significantly more than the judicial exception because again, there is nothing “more” required by the claims that could be considered as amounting to something “significantly more” than a JE.  
With further regard to dependent claim 29, the activity of providing a kit comprising a probe – which probe need not be employed in any manner, based on the language of the claims – does not integrate the JE of the claim into a practical 
With regard to the prior rejection of claims under 35 USC 101, the reply of November 24, 2021 traverses the rejection on the following grounds.  Applicant argues that the instant claims “have been amended to track those of recently issued U.S. Patent No. 11,053,546, which are directed to a method of estimating whether a female is pregnant based on the calculation of a threshold value when measuring alleles”, and further that the amended claims also “include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually, and as an ordered combination, amount to significantly more than the abstract idea”.
These arguments have been thoroughly considered but are not persuasive.  The amended claims under consideration herein have been evaluated in accordance with the guidance provided in MPEP 2106.04, and based on analysis using that guidance, are not directed to patent eligible subject matter, for the reasons given above.  Recently issued claims of another patent are not a factor in determining whether claims under consideration in the present application are or are not patent eligible (however, it is noted that – as applicant has proposed a comparison between the instant claims and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634